Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention, including a method for manufacturing a tape head for reading and writing with respect to a tape medium traversing across the tape head:
in regard to claim 1, with the limitations of directing a removal tool to a first start position, operating the removal tool along the tape bearing surface from the first start position to remove material to form a first recessed portion between the first end and before a region of the tape bearing surface having an array of transducers, and between the first side and the second side, and stopping the removal tool from removing material before the removal tool removes material from the region of the tape bearing surface having the array of transducers;
in regard to claim 21, with the limitations of directing a removal tool to a first position and operating the removal tool along the tape bearing surface to remove material to form a first recessed portion, wherein at least some of the material removed is located between the first end and the transducer array region, and stopping the removal tool from removing material before the removal tool removes material from the transducer array region; and
in regard to claim 28, with the limitations wherein the removing material along the 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 16, 2021